Citation Nr: 1017641	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  03-24 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to February 
1946.

A June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims of entitlement to service connection for a right leg 
disorder, a right hip disorder, a low back disorder, 
bilateral hearing loss, and tinnitus, on the basis that new 
and material evidence sufficient to reopen the previously 
denied claims had not been received. 

In April 2007, the Board reopened the previously denied 
claims of entitlement to service connection for a right leg 
disorder, a right hip disorder, and a low back disorder, and 
remanded such issues, as well as the issues of whether new 
and material evidence had been received to reopen the claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus, for additional development.  

In August 2009, the Board denied the claims of entitlement to 
service connection for a right leg disorder, a right hip 
disorder, and a low back disorder, and again remanded the 
issues of whether new and material evidence had been received 
to reopen the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, for additional 
development.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has been returned to the Board for 
further appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for bilateral hearing loss was previously denied in a January 
1994 Board decision.  The Veteran was notified of that 
decision but failed to perfect a timely appeal.  The decision 
became final.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for bilateral hearing loss, received since 
the last final denial in January 1994 is new, in that it is 
not cumulative and was not previously considered by decision 
makers, however, it is not material because it does not 
relate to an unestablished fact or raise a reasonable 
possibility of substantiating the Veteran's claim.

3.  The Veteran's claim of entitlement to service connection 
for tinnitus was previously denied in a January 1994 Board 
decision.  The Veteran was notified of that decision but 
failed to perfect a timely appeal.  The decision became 
final.

4.  The evidence as to the Veteran's claim of entitlement to 
service connection for tinnitus, received since the last 
final denial in January 1994 is new, in that it is not 
cumulative and was not previously considered by decision 
makers, however, it is not material because it does not 
relate to an unestablished fact or raise a reasonable 
possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The January 1994 Board decision that denied the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009). 

2.  New and material evidence has not been received to reopen 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  The January 1994 Board decision that denied the Veteran's 
claim of entitlement to service connection for tinnitus is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).
4.  New and material evidence has not been received to reopen 
the Veteran's claim of entitlement to service connection for 
tinnitus.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

A May 2003 letter, sent prior to the initial adjudication of 
the claims, did not provide sufficient notice to the Veteran.  
In a May 2005 letter, sent subsequent to the initial 
adjudication of the claims, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  He was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide his claims.  He was informed that VA would 
attempt to review his claims and determine what additional 
information was needed to process his claims, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.  An April 2007 letter also informed the Veteran 
regarding the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In addition, as this case involves new and material evidence, 
VA is required to look at the bases for the prior denial and 
notify the Veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO sent the 
Veteran notice in a December 2009 letter, subsequent to the 
April 2007 and August 2009 Board remands, that satisfied this 
requirement.

While the May 2005, April 2007, and December 2009 letters 
were issued after the initial rating decision in June 2003, 
the United States Court of Appeals for the Federal Circuit 
has held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant VCAA 
notification letter. Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the 
issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, 
after the May 2005, April 2007, and December 2009 letters 
were issued, the Veteran's claims were readjudicated, most 
recently, by a January 2010 supplemental statement of the 
case.  Therefore, any defect with respect to the timing of 
the VCAA notice has been cured and the Board finds that VA 
has fully complied with its duty to notify.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of the Veteran's case to the Board and complied 
with the requirements of 38 U.S.C.     § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

In this case, the Veteran's available service treatment 
records and all identified, available, and authorized post-
service treatment records relevant to the issues on appeal 
have been requested or obtained.  

The Board notes that the Veteran's representative, The 
American Legion submitted a statement dated in September 2009 
indicating that records from a doctor were attached.  The RO 
noted that the correspondence from The American Legion 
contained no medical evidence and sent The American Legion 
three written requests dated in September 2009, October 2009, 
and December 2009, as to the existence of any outstanding 
medical evidence noted in the September 2009 statement.  In 
December 2009, The American Legion submitted a statement 
indicating that the September 2009 letter contained a 
typographical error and there was no outstanding medical 
evidence.  Accordingly, all available and identified records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

A VA examination need not be provided with regard to the 
Veteran's claims to reopen.  In the absence of new and 
material evidence submitted by the claimant, the duty to 
assist by affording the veteran a VA examination is not 
triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1353 (Fed. Cir. 2003) (holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) 
(holding that unless the veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach).

As will be discussed below, new and material evidence 
sufficient to reopen the Veteran's previously denied claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus has not been received and the claims are 
not reopened.  Thus, VA's duties have been fulfilled and no 
further action is necessary under the mandate of the VCAA.

New and Material Evidence

Service connection for bilateral hearing loss and tinnitus 
were previously denied in a January 1994 Board decision.  
Although the RO has determined that new and material evidence 
sufficient to reopen the previously denied claims has not 
been received, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnet v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claims of entitlement to service connection for bilateral 
hearing loss and tinnitus may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  

The Veteran filed this application to reopen his claim in 
April 2003, in the form of a claim of entitlement to service 
connection for bilateral hearing loss and tinnitus.  Under 
the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

It appears that the evidence relevant to the issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus before VA at the time of the last final decision 
in January 1994 included:  the Veteran's October 1990 claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus; his only available service treatment 
record, specifically his February 1946 physical examination 
conducted for the purpose of separation from service; report 
of VA audiological examination dated in September 1992, and 
addendum dated in October 1992; and the statements of the 
Veteran, his fellow service member, and his representative.  

The Veteran asserted that his bilateral hearing loss and 
tinnitus were related to an in-service half-track accident.  
The Board found that bilateral hearing loss and tinnitus were 
not related to service, specifically, that such were not 
objectively demonstrated during service or for many years 
thereafter.  The Veteran's claims of entitlement to service 
connection for bilateral hearing loss and tinnitus were 
denied.  The January 1994 Board decision was not appealed and 
became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The Veteran applied to reopen his claims of entitlement to 
service connection for bilateral hearing loss and tinnitus in 
April 2003.  Newly received evidence since the last final 
denial of the Veteran's claims includes VA treatment records 
and the statements of the Veteran and his representative.  

VA treatment records dated in January 1994 indicate that the 
Veteran complained of hammering in his ears which he related 
to a half-track accident during service.  Additional VA 
treatment records indicate that the Veteran sought 
audiological treatment from January 1994 through August 2007.  
There is no indication, however, that any of the Veteran's 
audiological treatment providers have opined as to any 
relationship between the Veteran's bilateral hearing loss and 
tinnitus and his period of military service.  

While the Veteran and his representative have not offered 
arguments in support of the Veteran's claim that were not 
considered by the Board in Janaury 1994, the above-described 
VA treatment records were not of record at that time.  Thus, 
the Board finds that the evidence as to the Veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus received since the last final denial in 
January 1994 is new, in part, in that it was not previously 
considered by agency decision makers, or cumulative or 
redundant of other evidence of record.  

However, the new evidence is not material in that it does not 
relate to an unestablished fact necessary to substantiate the 
claims or raise a reasonable possibility of substantiating 
the claims.  Specifically, the new evidence does not indicate 
that the Veteran demonstrated bilateral hearing loss or 
tinnitus during service or that there exists a medical nexus 
between the Veteran's current bilateral hearing loss and 
tinnitus and his period of service.  





(CONTINUED ON THE NEXT PAGE)
Accordingly, the Board finds that new and material evidence 
sufficient to reopen the Veteran's previously denied claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus has not been received, and such claims may 
not be reopened.


ORDER

Service connection for bilateral hearing loss remains denied 
because new and material evidence has not been received to 
reopen the claim.

Service connection for tinnitus remains denied because new 
and material evidence has not been received to reopen the 
claim.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


